Citation Nr: 0115352	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  00-18 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the July 25, 1994, determination of the agency of 
original jurisdiction denying additional pension benefits for 
the veteran's children should be reversed or amended on the 
basis of clear and unmistakable error.  




REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which determined that its July 25, 1994, determination 
denying additional pension benefits for the veteran's 
children was not the product of clear and unmistakable error 
(CUE).  


FINDINGS OF FACT

1.  In July 1994, the RO denied additional pension benefits 
for the veteran's children, including his son R., on the 
basis that they were not in his custody and that he was not 
reasonably contributing to their support.  

2.  The RO notified the veteran and his representative of the 
foregoing determination in a letter dated July 25, 1994, 
which enclosed a statement of the veteran's appellate rights.  
However, a timely appeal was not initiated.  

3.  At the time of the July 1994 determination denying 
additional pension benefits for the veteran's children, 
including his son R., the known facts were before the 
adjudicator and the law then in effect was correctly applied; 
the determination was supported by the evidence of record.  


CONCLUSION OF LAW

The July 25, 1994, determination denying additional pension 
benefits for the veteran's children, including his son R., 
may not be reversed or amended on the basis of a finding of 
CUE.  38 C.F.R. §§ 3.104(a), 3.105(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual and Procedural Background

In a March 1993 application for compensation or pension, the 
veteran indicated that he was married and that he did not 
live with his spouse.  In box 18D (amount you contribute to 
your spouse's support monthly), the veteran did not report 
the amount he contributed to his spouse's support, and he 
left that portion of the form blank.  

In February 1994, the RO granted the veteran's claim for 
nonservice-connected pension benefits.  

In a March 1994 letter, the RO informed the veteran that his 
application did not contain his dependent's Social Security 
number.  The RO requested this information.  

In March 1994, the RO requested that the veteran complete and 
return to the RO a VA Form 21-0516-1, Improved Pension 
Eligibility Verification Report, and VA Form 21-686c, 
Declaration of Status of Dependents.  

In March 1994, the veteran submitted the VA Form 21-0516-1, 
Improved Pension Eligibility Verification Report, to the RO.  
The veteran reported that he was married but not living with 
his spouse.  In box 1, the veteran was directed to report the 
amount he contributed to his spouse's support during the last 
12 months; the veteran did not fill in an amount and left 
that portion of the form blank.  The veteran reported that he 
had three children not in his custody.  Box 2 instructed the 
veteran to report the amount he contributed during the past 
12 months to children not in his custody.  The veteran did 
not report an amount and left that portion of the form blank.   

In April 1994, the veteran submitted a birth certificate for 
A., the veteran's daughter; a birth certificate for R., the 
veteran's son; and a VA Form 21-686C, Declaration of Status 
of Dependents.  In the Declaration of Status of Dependents, 
the veteran indicated that he was separated.  He indicated 
that he had three minor children, R., A., and B.  

In April 1994, the veteran submitted an Acknowledgment of 
Paternity dated in July 1985.  The document indicates that 
the veteran acknowledged that he was the father of B.  

In April 1994, the veteran submitted a Paternity 
Acknowledgment dated in May 1983.  This document indicates 
that the veteran acknowledged that he was the father of R. 
and that the child was born out of wedlock.  The veteran 
indicated that he was advised that this admission of 
paternity subjected him to all obligations for the care, 
maintenance, and education of the child.  

In April 1994, the veteran submitted an Agreement dated in 
May 1983.  In this agreement, the veteran and the mother of 
R. agreed that a reasonable sum of money for support of R. 
was $40.00 per two weeks, commencing on May 16, 1983, and 
ending when the child reached majority or until further Court 
Order.  

In a July 25, 1994, determination, the RO informed the 
veteran that his claim for nonservice-connected disability 
pension benefits was granted, effective April 1, 1993.  The 
RO indicated that the veteran's monthly benefit rate was the 
rate for a veteran with no dependents.  The RO indicated that 
additional benefits for the veteran's spouse and children had 
been denied because the evidence of record, the VA Form 21-
526, Veteran's Application for Compensation or Pension 
received on March 30, 1999, and the Eligibility Verification 
Report received on March 30, 1994 did not show that the 
veteran was contributing to their support.  The RO referred 
the veteran to the enclosed VA Form 4107, which explained the 
veteran's procedural and appeal rights, and to VA Form 21-
8768, which explained factors affecting his benefits.  The RO 
indicated that all or any part of a veteran's award may be 
apportioned on behalf of the veteran's spouse or children if 
the veteran, by reason of estrangement, was not living with 
his spouse or if his children were not in his custody and no 
provision was being made for their support.  The RO informed 
the veteran that a claim for an apportioned share of his 
award has been made by his estranged spouse, F. H., on behalf 
of herself and his children, B. and A.  The RO informed the 
veteran that the request could be granted if it is shown that 
to do so would not cause him undue hardship and failure to do 
so would cause the claimant undue hardship.  

Pertinent Law and Regulations

Improved Pension Benefits

Basic entitlement to an improved disability pension exists, 
in pertinent part, if an otherwise qualified veteran has an 
annual income that is not in excess of a maximum annual 
pension rate which is established every year.  38 U.S.C.A. 
§§ 1503, 1521 (West 1991); 38 C.F.R. §§ 3.3(a)(3), 3.23, 
3.273 (2000).  The rate payable is reduced by the veteran's 
annual income.  Id.  Under VA regulation, a veteran's "annual 
income" includes his annual income, the annual income of his 
dependent spouse, and, with certain exceptions, the annual 
income of each child of the veteran in the veteran's custody 
or to whose support the veteran is reasonably contributing.  
38 C.F.R. § 3.23(d)(4) (2000).  

In accordance with governing regulations, the term child of 
the veteran includes an unmarried person who is a legitimate 
or illegitimate child of the veteran who is under the age of 
18 years; or who, before reaching the age of 18 years, became 
permanently incapable of self-support; or who, after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years), is 
pursuing a course of instruction at an approved educational 
institution.  38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. 
§§ 3.57(a), 3.356, 3.667 (2000).  

Under 38 C.F.R. § 3.23(d)(1), a child of a veteran not in the 
custody of the veteran and to whose support the veteran is 
not reasonably contributing may not be considered the 
veteran's dependent.  

CUE

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  

Under 38 C.F.R. § 3.105(a), previous determinations that are 
final and binding will be accepted as correct in the absence 
of CUE.  

The Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether CUE is 
present in a prior determination:  (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  See 38 C.F.R. § 3.104(a) (the decision of a duly 
constituted agency of original jurisdiction shall be final 
and binding on all field offices of VA as to conclusions 
based on evidence on file at the time that VA issues written 
notification of the determination in accordance with 
38 U.S.C. § 5104).  

Analysis

Initial Matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA - November 9, 2000 
- or filed before the date of enactment and not yet final as 
of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See VAOPGCPREC 11-00 (all of the Act's 
provisions apply to claims filed before the effective date of 
the Act but not final as of that date); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the veteran's claim for 
revision of the July 25, 1994, determination based upon CUE.  
A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245.  
Therefore, there is no additional evidence that must be 
obtained by the Board.  The Board notes that the veteran was 
notified of the pertinent CUE regulations in the September 
2000 statement of the case.  

The Board observes that the veteran submitted evidence in 
November 1999 in support of his CUE claim.  As noted above, 
no new evidence may be considered in connection with a claim 
for revision based on CUE.  However, in this case, the 
additional evidence submitted by the veteran was duplicative 
of the evidence that was part of the record when the July 
1994 determination was made.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the veteran's 
claim was adjudicated by the RO under the same statutory and 
regulatory criteria that must be applied by the Board.  
Accordingly, the Board does not believe that a remand for 
readjudication is required under the VCAA or otherwise.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

The veteran did not appeal the July 25, 1994, determination 
in which the RO denied additional pension benefits for the 
veteran's children.  Therefore, this decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).  Such final decisions may, however, 
be reversed or amended where evidence establishes that clear 
and unmistakable error existed.  38 C.F.R. § 3.105(a).  The 
veteran argues that the July 1994 determination contained 
CUE.  

The Board has reviewed the record as it existed at the time 
of the July 25, 1994, determination in light of the law and 
regulations then in effect.  The Board finds that the July 
25, 1994, determination was consistent with the law and 
regulations in effect at that time.  The correct facts as 
they were known at the time were before the adjudicators, and 
the RO correctly applied the statutory and regulatory 
provisions.  The current law and regulations are essentially 
the same as those in effect and pertinent at the time of the 
July 1994 determination.  See 38 C.F.R. § 3.23 (1994).  

In the July 25, 1994, determination, the RO determined that 
the veteran was not entitled to additional pension benefits 
for his children, including R., since the evidence did not 
show that the veteran was contributing to their support.  The 
evidence of record at the time of the 1994 determination 
showed that the veteran did not have custody of his children.  
In the Improved Pension Eligibility Verification Report, the 
veteran reported that his children were not in his custody.  
There was no evidence of record at the time of the July 25, 
1994, determination that the veteran was contributing to the 
support of his children.  The RO specifically noted that the 
Veteran's Application for Compensation and the Pension and 
the Eligibility Verification Report did not show that the 
veteran was contributing to the support of his children.  The 
Board finds that the RO's determination was supported by the 
evidence of record at that time and was a reasonable exercise 
of adjudicatory judgment.  

The veteran and his representative essentially argue that 
there was CUE in the July 25, 1994, determination because the 
veteran had provided the RO with an order of support that 
established his obligation to pay child support.  The veteran 
and his representative argue that the veteran had no income 
at that time and that his purpose in submitting the order of 
support was to get additional pension benefits from VA so 
that he could pay child support.  The veteran also asserts 
that he had filed the order of support for R., had identified 
the mother of R., and assumed that VA would pay R. the 
allotted amount.  The veteran indicated that the reason he 
did not provide VA with any support payment receipts or 
documentation was because he had no income and was not paying 
any support.  The veteran is essentially arguing that the 
evidence at the time of the 1994 determination was sufficient 
to meet the criteria in 38 C.F.R. § 3.23 (d)(1) and that 
additional benefits should have been awarded to the veteran.  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  A disagreement with how the facts were evaluated is 
inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  In the present case, the Board finds 
that the veteran's arguments are a simple disagreement as to 
how the facts were weighed.  The veteran is essentially 
arguing that the adjudicators should have placed more 
probative value on the 1983 support agreement or evaluated 
this piece of evidence in a different way.  However, it is 
clear from the 1994 determination that the adjudicators 
placed more probative value on the veteran's Application for 
Compensation and Pension and on his Eligibility Verification 
Report, since the adjudicators referred to this evidence in 
the determination.  

The veteran has not established that the correct facts, as 
they were known at the time, were not before the adjudicator.  
See Damrel.  The veteran has not established that the RO was 
"undebatably incorrect" in its interpretation that the 
veteran was not paying support to his children.  See Russell, 
3 Vet. App. at 319.  As discussed above, there is evidence 
that supports the RO's findings in the July 1994 
determination.  

The veteran has not established that the RO incorrectly 
applied the statutory or regulatory provisions then in 
effect.  The Board finds that the RO properly applied the 
provisions of 38 C.F.R. § 3.23 in the July 1994 
determination.  The RO applied this regulation to the facts 
and concluded that the veteran was not reasonably 
contributing to the support of R. because there was no 
evidence of record at that time that the veteran was making 
any contribution to the support of R., and that, accordingly, 
R. could not be considered the veteran's dependent.  

The veteran and his representative assert that the support 
agreement showed that the veteran was obligated to support R. 
and that this was sufficient evidence that he was reasonably 
contributing to the support of R.  The veteran and his 
representative also assert that the veteran would have 
contributed to the support of R. if he had had the income.  
The Board notes that it is clear from the language of 
38 C.F.R. § 3.23(d)(1) that the veteran must be contributing 
reasonably to the support of the child in order for the child 
to be considered a dependent.  Then as now, the regulation 
does not require merely that the veteran be legally obligated 
to pay support to the child or that the veteran intend to pay 
support to the child in the future; rather, the regulation 
requires that the veteran actually contribute to the support 
of the child.  Id.  The Board finds that the RO properly 
applied the pertinent statutes and regulations in the July 
25, 1994, determination and that the veteran's own 
interpretation of 38 C.F.R. § 3.23 is incorrect.  

The Board again emphasizes that a determination that there 
was CUE is more than a simple disagreement as to how the 
facts were weighed or evaluated.  Damrel.  For a claim of CUE 
to succeed, it must be shown that the RO committed an error 
of law or fact that would compel later reviewers to the 
conclusion, concerning which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

The Board finds that, based on the evidence then of record, 
reasonable minds could conclude the veteran was not 
reasonably contributing to the support of his son, R., and 
that, accordingly, R. could not be considered the veteran's 
dependent for purposes of entitlement to enhanced pension 
benefits.  The Board cannot say that it was "undebatable" 
that the RO's determination in 1994 contained error in 
failing to grant additional pension benefits to the veteran 
for his children.  There was evidence on which the RO could 
and did rely, particularly the veteran's application for 
compensation and pension and his Eligibility Verification 
Report.  Put another way, evidence then of record supported 
the RO's conclusion that the veteran was not reasonably 
contributing to the support of R. and that additional pension 
benefits for his children were therefore not warranted.  The 
Board finds that the veteran's argument, without more, does 
not show that the July 1994 determination contained CUE.  

For the above reasons, the Board finds that the determination 
of July 25, 1994, which denied additional pension benefits 
for the veteran's children, including his son R., was 
adequately supported by the evidence then of record and that 
the statutory and regulatory provisions that existed at the 
time of the July 1994 determination were correctly applied.  
Therefore, the Board concludes that such determination did 
not constitute clear and unmistakable error.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.105(a).  


ORDER

The July 25, 1994, determination of the agency of original 
jurisdiction denying additional pension benefits for the 
veteran's children was not clearly and unmistakably 
erroneous.  The appeal is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

